Exhibit 10-ee

AMENDED AND RESTATED CONTRIBUTION AGREEMENT

This Amended and Restated Contribution Agreement (the “Agreement”) is entered
into as of the 15th day of October, 2018, by and among Brock Fiduciary Services
LLC (the “Independent Fiduciary”); JP Morgan Chase Bank, N.A., as directed
trustee of the SBC Master Pension Trust (the “Trustee”); AT&T Inc.; and AT&T
Mobility II LLC, an indirect wholly owned subsidiary of AT&T Inc. (the
“Issuer”).

RECITALS

WHEREAS, AT&T Inc., formerly known as SBC Communications Inc., is a holding
company incorporated under the laws of the State of Delaware;

WHEREAS, on September 9, 2013, AT&T Inc. made an in-kind contribution (the
“Contribution”) of 320 million cumulative perpetual preferred membership
interests (each a “Preferred Interest” and collectively, the “Preferred
Interests”) of the Issuer to the SBC Master Pension Trust (the “Trust”), which
holds assets of the AT&T Pension Benefit Plan (the “Plan”) pursuant to the terms
of a Contribution Agreement between the Independent Fiduciary, Trustee, AT&T
Inc., and Issuer, dated as of August 30, 2013 (the “Initial Agreement”);

WHEREAS, on September 9, 2013, the Independent Fiduciary and AT&T Inc. entered
into a Supplemental Contribution Agreement which added certain provisions to the
Initial Agreement (the “Supplement”);

WHEREAS, the U.S. Department of Labor (“Labor Department”) issued a Prohibited
Transaction Exemption (the “PTE”) with respect to the Contribution;

WHEREAS, on September 30, 2014 the Independent Fiduciary, AT&T Inc., Issuer, and
AT&T Services, Inc., entered into a Letter Agreement, acknowledged by Trustee,
which further modified and clarified certain terms under the Initial Agreement
(the “Side Letter”).

WHEREAS, in connection with the making of the Contribution, AT&T Services, Inc.
retained the Independent Fiduciary as named fiduciary and investment manager
with respect to the Preferred Interests to be held by the Trust pursuant to an
Independent Fiduciary Agreement dated as of May 1, 2012, as amended (the
“Independent Fiduciary Agreement”), and an Investment Management Agreement dated
as of August 30, 2013 (the “Investment Management Agreement”); and

WHEREAS, simultaneously with the execution of this Agreement, the members of
Issuer are entering into the Fourth Amended and Restated Limited Liability
Company Agreement of AT&T Mobility II LLC (the “LLC Agreement”);

WHEREAS, in connection with entering into this Agreement, AT&T Inc. has agreed
to make a payment to the Trust in the amount of $80 million; and

WHEREAS, the parties desire to amend and restate the Initial Agreement as
modified by the Side Letter and the Supplement, to, among other things, remove
AT&T Inc.’s right to call the

 

1



--------------------------------------------------------------------------------

Page | 2

 

Preferred Interests and otherwise to replace the Initial Agreement, Side Letter
and Supplement with this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto agree as follows:

1.      The parties hereby acknowledge and agree that, pursuant to the Initial
Agreement, Side Letter and Supplement: (a) AT&T Inc. contributed the Preferred
Interests to the Trust, as an addition to the Plan’s assets and in consideration
of a reduction of AT&T Inc.’s funding obligation with respect to the Plan,
effective as of September 9, 2013 (the “Contribution Date”); and (b) the
Independent Fiduciary agreed, effective as of the Contribution Date, to accept
the Preferred Interests on behalf of the Trust on the Contribution Date and, in
its capacity as an “investment manager” (as such term is defined under section
3(38) of ERISA) to the Plan, directed the Trustee to take any and all action as
it determined was necessary or appropriate to consummate such acceptance.

2.      AT&T Inc. and the Issuer each represents and warrants to the Independent
Fiduciary as of the date of this Agreement, that:

(a)      The Issuer has been duly formed and is existing as a limited liability
company in good standing under the laws of the State of Delaware and has all
requisite power and authority of a limited liability company to own, lease and
operate its assets and to carry on its business as it is now being conducted.
The Issuer is duly qualified to do business as a foreign limited liability
company, as applicable, and is in good standing under the laws of each state or
other jurisdiction in which the nature of the activities conducted by it or the
ownership or leasing of its properties requires such qualification, other than
in such jurisdictions where the failure to so qualify or be in good standing,
individually or in the aggregate, would not reasonably be expected to have a
material adverse effect on its business operations;

(b)      The authorized and outstanding capital classes of the Issuer, as of the
date hereof, is as set forth in the Issuer’s unaudited financial statements for
the calendar year ended December 31, 2016, copies of which have been delivered
to the Independent Fiduciary;

(c)      The Preferred Interests have been duly authorized and are and will
remain validly issued; under the Delaware Limited Liability Company Act, neither
AT&T Inc. not the Trust has any obligation to make future payments with respect
to the Preferred Interests solely by reason of their status as members;

(d)      This Agreement has been duly authorized, executed and delivered by each
of AT&T Inc. and the Issuer and constitutes a valid and legally binding
agreement of AT&T Inc. and the Issuer enforceable against each of them in
accordance with its terms, subject to bankruptcy, insolvency, reorganization and
other laws of general applicability relating to or affecting creditors’ rights
and to general equity principles;



--------------------------------------------------------------------------------

Page | 3

 

(e)      The contribution of the Preferred Interests to the Trust, the
compliance by AT&T Inc. and the Issuer with all of the provisions of the Initial
Agreement and this Agreement, and the consummation of the transactions
contemplated in the Initial Agreement and this Agreement did not and will not
conflict with or result in a breach of any of the terms or provisions of, or
constitute a default under, any material indenture, mortgage, deed of trust,
loan agreement or other material agreement or instrument to which AT&T Inc. or
any of its subsidiaries, including the Issuer, is now (or was at the
Contribution Date) a party or by which AT&T Inc. or any of its subsidiaries,
including the Issuer, is now (or was at the Contribution Date) bound, nor did
any such action result in any violation of the provisions of the Amended and
Restated Articles of Incorporation or the amended and restated Bylaws of AT&T
Inc. or the LLC Agreement, or the charter, bylaws, or LLC operating agreements
of any of their respective subsidiaries or any statute or any order, rule or
regulation of any court or governmental agency or body having jurisdiction over
AT&T Inc., the Issuer or any of their respective subsidiaries or any of their
respective properties;

(f)      AT&T Inc. is subject to section 13 or 15(d) of the Securities Exchange
Act of 1934, as amended;

(g)      Neither the Issuer nor any person acting on its behalf has offered or
sold the Preferred Interests by means of any general solicitation or general
advertising within the meaning of Rule 502(c) under the Securities Act of 1933
(the “1933 Act”).

(h)      No commission, within the meaning of section 408(e)(2) of ERISA, or
brokerage fee will become due or payable in connection with the execution and
delivery of this Agreement or the transactions contemplated hereby; and

(i)      Subject to compliance by the Independent Fiduciary with Section 3 of
the Initial Agreement and the accuracy of the Independent Fiduciary’s
representations stated therein, it was not necessary in connection with the
offer, sale and delivery of the Preferred Interests at the Contribution Date by
the Issuer to AT&T Inc. or by AT&T Inc. to the Trust to register the Preferred
Interests under the 1933 Act.

3.      The Independent Fiduciary, acting on behalf of the Trust:

(a)      Represents and warrants that it has the authority to act on behalf of
the Trust and that all action necessary on the part of the Independent
Fiduciary, including its direction to the Trustee, to authorize the execution
and delivery of this Agreement on behalf of the Trust has been taken;

(b)      Represents and warrants that its directions to the Trustee are pursuant
to the Independent Fiduciary’s authority as an “investment manager” (as such
term is defined under section 3(38) of ERISA) to the Plan;

(c)      Acknowledges that the Preferred Interests have not been registered
under the 1933 Act and were contributed to the Trust in reliance upon an
exemption from such registration under the 1933 Act;



--------------------------------------------------------------------------------

Page | 4

 

(d)      Acknowledges that the Trust is an institutional “accredited investor”
within the meaning of Rule 501 under the 1933 Act;

(e)      Confirms that the Independent Fiduciary has been informed that the
Preferred Interests (i) are not subject to any registration rights and (ii) are
“restricted securities” under the 1933 Act and may not be resold or transferred
except in accordance with the terms of the LLC Agreement;

(f)      Is aware of the adoption of Rule 144 under the 1933 Act (“Rule 144”) by
the U.S. Securities and Exchange Commission, which permits limited public resale
of securities of an issuer acquired in a nonpublic offering, subject to the
satisfaction of certain conditions, including, among other things: (i) the
availability of certain current public information about such issuer, (ii) such
public resale being through a broker in an unsolicited “broker’s transaction”,
with a “market maker” or in a “riskless principal transaction” and (iii) the
amount of securities being sold during any three month period not exceeding
specified limitations;

(g)      Represents that, (i) prior to accepting the Contribution on behalf of
the Trust, it acquired sufficient information about the Issuer to reach an
informed and knowledgeable decision to accept the Contribution, (ii) it had such
knowledge and experience in financial and business matters as to make it capable
of evaluating the risks to the Trust of accepting the Contribution and to make
an informed decision with respect thereto and (iii) the Trust was able to bear
the economic risk of accepting the Contribution;

(h)      Agrees that the Issuer shall not be required (i) to transfer on its
books any Preferred Interests that have been assigned, sold or otherwise
transferred in violation of the provisions of this Agreement or the LLC
Agreement nor (ii) to treat as the owner of the Preferred Interests, or
otherwise to accord voting, distribution or other rights to, or admit as a
member of the Issuer, any person to whom the Preferred Interests have been
assigned, sold or otherwise transferred in contravention of this Agreement or
the LLC Agreement; and further agrees that the Preferred Interests are subject
to the provisions of the LLC Agreement (a copy of which the Independent
Fiduciary has received and reviewed);

(i)      Agrees that the Trust shall make no disposition of the Preferred
Interests that is contrary to the terms of the Preferred Interests, this
Agreement or the LLC Agreement, and shall not pledge or grant any security
interest in the Preferred Interests; provided, however, that the Independent
Fiduciary shall have the authority under Section 2(c) of the Investment
Management Agreement relating to swap transactions; and

(j)      Acknowledges that, in order to reflect the restrictions on the transfer
or other disposition of the Preferred Interests, the Preferred Interests will
either be issued in certificated form and held in custody by the Trustee on
behalf of the Trust or issued in uncertificated form and evidenced on the
Issuer’s or its transfer agent’s books (at the Issuer’s option), in either case
in the name and under the authority of the Trustee, subject to the direction of
the Independent Fiduciary, and subject to restrictive legends or restrictive
notations in such books indicating that the Preferred Interests are subject to
the provisions of this Agreement and the LLC Agreement (in addition to such
other legends or



--------------------------------------------------------------------------------

Page | 5

 

notations contemplated by the LLC Agreement), as the same may be amended from
time to time hereafter in accordance with the provisions set forth therein and
Delaware law.

4.      The Preferred Interests shall, pursuant to the LLC Agreement, continue
to accrue cumulative distributions of $1.75 per Preferred Interest per annum,
payable quarterly upon declaration by the Issuer and pursuant to the LLC
Agreement. At any time when distributions on any outstanding Preferred Interests
are in arrears for purposes of the LLC Agreement: (a) the Issuer shall not be
permitted to make any transfer of cash to AT&T Inc. or any other member of the
Issuer, whether pursuant to a loan, equity distribution or any other
arrangement, and (b) AT&T Inc. shall not be permitted to declare any dividends
on or make any repurchases of its common stock.

5.      The Independent Fiduciary acknowledges that the aggregate fair market
value of the Preferred Interests upon their delivery to the Trustee on the
Contribution Date was $9.2032 billion. AT&T Inc. agrees that such valuation of
the Preferred Interests as of the Contribution Date for purposes of the minimum
amount required to meet the funding requirements of sections 412 and section 430
of the Code (without regard to any subsequent adjustments required by such
funding requirements with respect to interest accrual or investment experience)
did not exceed $9.2032 billion.

6.      The price for each Preferred Interest (“Option Price”) in the event of
an exercise of a Put Option (described below) is the greater of:

(a)      the fair market value of the Preferred Interest, determined by the
Independent Fiduciary as of the last date of the calendar quarter preceding the
date of exercise of a Put Option or, for the portion of the Preferred Interests
that cannot be purchased due to the Put 12-Month Cap (defined in Section 8
below), the fair market value of the Preferred Interest, determined by the
Independent Fiduciary as of the last date of the calendar quarter immediately
preceding the date such portion of the Preferred Interest is actually purchased
by AT&T Inc., and

(b)      the sum of: (i) $25.00, plus (ii) any accrued and unpaid distributions.

For purposes of the foregoing, “the fair market value of the Preferred Interest”

(x)      in cases of exercise of the Put Option on or after September 9, 2020
(other than an exercise prior to September 9, 2022 as the result of a Contingent
Event (defined below)), an amount determined based upon $25.00 plus any accrued
and unpaid distributions and market conditions at the time, and

(y)      in cases of exercise of the Put Option prior to September 9, 2022 as
the result of a Contingent Event, an amount determined based upon the sum of:

(i)      $25.00 plus any accrued and unpaid distributions, and

(ii)      the present value of future distributions (excluding accrued and
unpaid distributions accounted for in (i) immediately above) through and ending
on September 9, 2022.



--------------------------------------------------------------------------------

Page | 6

 

For purposes of the foregoing, “Contingent Event” means an event described in
Section 8(a), (b) or (c).

7.       [Reserved].

8.      AT&T Inc. and the Issuer hereby grant to the Trust the right to require
AT&T Inc. to purchase the Preferred Interests (the “Put Option”), at a price per
Preferred Interest equal to the Option Price, at any time and from time to time
on or after the earliest of (a) the first date that the Issuer’s
debt-to-total-capitalization ratio (as defined below) exceeds that of AT&T Inc.,
(b) the date on which AT&T Inc. is rated below investment grade for two
consecutive calendar quarters by at least two of the following rating agencies:
(x) Standard & Poor’s, (y) Moody’s, or (z) Fitch Group, (c) a “Change of
Control” as described in Section 9 (and subject to the additional terms of such
Section 9), or (d) September 9, 2020. The Put Option may be exercised as many
number of times, and in each case for the number of Preferred Interests, as the
Trust elects; provided, however, that except in the event of a Change of
Control, AT&T Inc. and its affiliates shall not be required to purchase more
than 106,666,667 Preferred Interests in any twelve-month period (the “Put
12-Month Cap”) pursuant to this Agreement or the LLC Agreement. For purposes of
this Section 8, the Issuer’s “debt-to-total-capitalization ratio” is defined as
the Issuer’s “Debt” (defined below) divided by the sum of the Issuer’s Debt and
total members’ equity including outstanding Preferred Interests (as taken
directly from the Issuer’s most recently prepared US GAAP balance sheet), and
AT&T Inc.’s “debt-to-total-capitalization ratio” is defined as AT&T Inc.’s Debt
divided by the sum of AT&T Inc.’s Debt and total shareholders’ equity (as taken
directly from AT&T Inc.’s most recently prepared US GAAP balance sheet). For
purposes of this Section 8, “Debt” of any Person means, without duplication,
(x) all obligations of such Person for borrowed money or with respect to
deposits or advances of any kind, and (y) all obligations of such Person
evidenced by bonds, debentures, notes or similar instruments. Upon the
Independent Fiduciary’s request, as of the end of any calendar quarter, AT&T
Inc. shall, within forty-five (45) calendar days after the end of such calendar
quarter, certify as to whether the Issuer’s debt-to-total-capitalization ratio
exceeds that of AT&T Inc. In the event of an exercise pursuant to clause
(d) above, the Put Option may only be exercised upon written notice from the
Trust delivered to AT&T Inc. during a period beginning on the 15th Business Day
prior to the end of each fiscal quarter of AT&T Inc. and ending on the 15th
Business Day of the subsequent fiscal quarter of AT&T Inc. The obligation to
purchase the Preferred Interests upon exercise of the Put Option may be
consummated by, at the sole election of AT&T Inc., any of (or any combination
of) AT&T Inc., its wholly-owned, direct or indirect, subsidiaries or Issuer
(each, a “Permitted Purchaser”).

9.      For purposes of Section 8 hereof, a “Change of Control” means (a) the
occurrence of any merger, reorganization or other transaction that results in
AT&T Inc., directly or indirectly, owning less than fifty percent of the capital
or profits interests (where the Issuer remains taxable as a partnership), or
equity (if the Issuer becomes taxable as a corporation), of the Issuer exclusive
of the Preferred Interests or (b) a transfer of fifty percent or more of the
Plan liabilities and Trust assets to an entity not under common control with
AT&T Inc. Upon a Change of Control, the Put Option shall become exercisable in
full, thereby giving the Independent Fiduciary the right to require AT&T Inc. to
purchase all or any portion of the Preferred Interests at the Option Price,
except that (i) the limitation on the number of Preferred Interests that AT&T
Inc. may be required to purchase in any twelve-month period as described in
Section 8 shall not apply and (ii) AT&T Inc. shall have a period of up to one
year to pay the Option Price.



--------------------------------------------------------------------------------

Page | 7

 

10.      At the sole election of AT&T Inc. or other Permitted Purchaser, as the
case may be, payment of the Option Price may be made in (a) fully paid and
non-assessable shares of AT&T Inc. common stock (“AT&T Shares”), (b) cash, or
(c) any combination of AT&T Shares and cash. Any AT&T Shares delivered to
satisfy all or a portion of the Option Price shall be valued at the average
closing price of the 20 trading days preceding the date of delivery of the
applicable notice of exercise of the Put Option by the Trust (or, in the case of
a delayed payment pursuant to the one-year payment period described in Section 9
above in connection with a Change of Control, the 20 trading days preceding the
actual date of payment). AT&T Inc., the Independent Fiduciary and the Trustee
have executed and delivered an Amended and Restated Registration Rights
Agreement, dated as of the date hereof, incorporated herein for all purposes,
providing for the registration of the AT&T Shares under the 1933 Act and other
matters as provided therein.

11.      Notwithstanding anything herein to the contrary, in no event shall AT&T
Inc. or any other Permitted Purchaser, as the case may be, be required to
deliver more than 250 million AT&T Shares (the “Capped Number”) to the Trust in
settlement of the Option Price for the Preferred Interests; provided, however,
AT&T Inc. may, in its sole and absolute discretion (subject to the last sentence
of this Section 11), deliver (or cause any other Permitted Purchase to delivery)
more than the Capped Number of AT&T Shares. AT&T Inc. represents and warrants
that the Capped Number is equal to or less than the number of authorized but
unissued AT&T Shares that are not reserved for future issuance on the date of
this Agreement. In the event AT&T Inc., through delivery of the Capped Number of
AT&T Shares and AT&T Shares in addition to the Capped Number of AT&T Shares, if
any, shall not have delivered the full number of AT&T Shares otherwise
deliverable in settlement of the Option Price for the Preferred Interests, AT&T
Inc. will use its best efforts to authorize and deliver additional AT&T Shares.
AT&T Inc. may elect, solely at its option, to settle the Option Price, in whole
or in part, by delivering cash. In the event of a merger, reorganization,
consolidation, recapitalization, separation, split-up, liquidation, share
combination, stock split, stock dividend, or other change in the corporate
structure of AT&T Inc. affecting the AT&T Shares (including a conversion of the
AT&T Shares into cash or other property), an adjustment may be made in the
number and class of shares that may be delivered in settlement of the Option
Price for the Preferred Interests, as determined by AT&T Inc. to prevent
dilution or accretion with respect to the Capped Number and reflect such changes
in corporate structure (e.g., substitution of successor shares), provided, that,
if AT&T does not make any such adjustment or the Independent Fiduciary disagrees
with the adjustment, the Independent Fiduciary can request that AT&T modify its
determination and if AT&T fails to do so, the parties shall resolve the matter
in accordance with the dispute resolution procedures specified in the Investment
Management Agreement. In the event AT&T Inc., through delivery of the Capped
Number of AT&T Shares and AT&T Shares in addition to the Capped Number of AT&T
Shares, if any, shall not have delivered the full number of AT&T Shares
otherwise deliverable in settlement of the Option Price for the Preferred
Interests (resulting in a shortfall), the Preferred Interests for which neither
AT&T Shares nor cash have been delivered shall remain outstanding, in accordance
with their terms.

12.      AT&T Inc. and the Issuer shall be solely responsible for
(a) determining the proper treatment of the Preferred Interests, any
distributions or other payments with respect thereto, or any proceeds of any
redemption or conversion thereof for tax or financial accounting purposes;
(b) any and all regulatory reporting or filings required in connection with or
as a result of the Contribution or the Trust’s ownership or disposition of the
Preferred Interests; (c) the payment of



--------------------------------------------------------------------------------

Page | 8

 

any franchise or similar fees or taxes with respect to the Preferred Interests;
and (d) any transfer agency or similar fees or expenses relating to the issuance
or transfer of the Preferred Interests.

13.      [Reserved]

14.      This Agreement shall be binding upon, and inure solely to the benefit
of, the Trust, the Trustee, the Independent Fiduciary, AT&T Inc., the Issuer and
their respective successors and assigns, and no other person shall acquire or
have any right under or by virtue of this Agreement. No assignee, purchaser or
any other transferee of any Preferred Interests from the Trust shall be treated
as a successor or assign of the Trust for the purpose of this Section 14 by
reason of such assignment, purchase or other transfer.

15.      This Agreement may be amended only by mutual written agreement of the
parties.

16.      This Agreement shall terminate upon the later of the disposition of all
Preferred Interests by the Trust and on such date when the PTE (or any successor
thereto) shall no longer be necessary for the Trust to hold or dispose of the
Preferred Interests or any AT&T Shares received in exchange therefor pursuant to
this Agreement. In addition, in the event of partial disposition of Preferred
Interests by the Trust, this Agreement shall terminate with respect to, and no
provisions of this Agreement (including without limitation, the Put Option and
the registration rights associated with the right to receive AT&T Shares) shall
apply to, the Preferred Interests that are no longer held by the Trust,
effective upon such Preferred Interests ceasing to be held by the Trust.

17.      In the event of the termination or resignation of the Independent
Fiduciary, the AT&T Inc. Benefit Plan Investment Committee (the “Committee”),
shall appoint a successor independent fiduciary in accordance with the terms of
the Investment Management Agreement. Such successor independent fiduciary shall
acknowledge in writing the assignment to it of this Agreement and its acceptance
of all rights and responsibilities of the Independent Fiduciary hereunder. In
the event of a termination or resignation by the Independent Fiduciary, the
Independent Fiduciary shall reasonably cooperate with any successor independent
fiduciary appointed by the Committee in transitioning its work-in-progress under
this Agreement, which cooperation shall include, but shall not be limited to,
providing copies of all records regarding the Independent Fiduciary’s activities
pursuant to this Agreement, if and to the extent requested by the successor
independent fiduciary.

18.      This Agreement shall be governed and construed according to the laws of
the State of Delaware without regard to its conflicts of laws provisions, except
as superseded and preempted by ERISA or other laws of the United States.

19.      The Preferred Interests described herein have been issued pursuant to,
and are subject to the provisions of, the LLC Agreement. In the case of a
conflict between this Agreement (including Schedule A hereto) and the LLC
Agreement with respect to terms and conditions of the Preferred Interests
(including rights and obligations thereto), the LLC Agreement shall control.

20.      This Agreement may be executed by the parties hereto in counterparts,
each of which shall be deemed to be an original, but all such respective
counterparts shall together constitute one and the same instrument.



--------------------------------------------------------------------------------

Page | 9

 

21.      Any disputes arising under this Agreement shall be resolved in
accordance with the dispute resolution procedures specified in the Investment
Management Agreement.

22.      AT&T Inc. hereby agrees that in the event any governmental authority
undertakes to impose or collect any tax with respect to the acquisition, holding
or disposition of any Preferred Interests by the Trust (including, without
limitation, any Shares received by the Trust in exchange for Preferred
Interests), or with respect to any distribution to the Trust by the Issuer in
connection with the Preferred Interests (or such Shares), AT&T Inc. shall,
subject to Section 23 of this Agreement, make additional cash contributions to
the Trust in the full amount of any resulting tax, any interest or penalties
thereon, and any legal, accounting or other expenses of the Trust, including any
such amounts as may be incurred by the Independent Fiduciary that are reimbursed
by the Trust, to the extent reasonably incurred in connection therewith. The
Independent Fiduciary shall reasonably cooperate with AT&T Inc. or any of its
affiliates in challenging, disputing, settling or compromising any such asserted
tax liability. The parties hereto acknowledge that the Company, or such other
person to whom authority with respect to this matter is delegated by the
Company, but not the Independent Fiduciary, shall, in its sole discretion be
responsible for directing the Trustee with respect to challenging, disputing,
settling or compromising the asserted tax liability on behalf of the Trust.

23.      Payment of the contributions contemplated by Section 22 shall be made
at such time as AT&T Inc. shall determine so long as the Trust is actively
disputing or negotiating the asserted liability, provided that the contributions
contemplated herein shall be due and payable as soon as practicable upon the
imposition of any final judgment or lien against the Trust, or in the event that
the Company directs the Trust to pay a tax liability.

24.      Anything herein to the contrary notwithstanding, no contribution(s)
shall be required hereunder to the extent that both (a) the Plan would be deemed
to be fully funded (within the meaning Section 7 of this Agreement) after
payment of the asserted tax liability and (b) such contribution(s) would be
subject to excise tax as excess contributions pursuant to section 4972 of the
Code.

[Signature Page Follows]



--------------------------------------------------------------------------------

Page | 10

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement to be
effective as of the date set forth above.

 

AT&T INC.

By:

     

Name: George B. Goeke

 

Title: Senior Vice President and Treasurer

 

AT&T MOBILITY II LLC

By:

 

AT&T MOBILITY CORPORATION, its sole Manager

      

 

  By:

     

 

   

Name: George B. Goeke

   

Title: Treasurer

 

BROCK FIDUCIARY SERVICES LLC

By:  

 

Brock Capital Group LLC, its Managing Member

 

By:

  Charles Brock LLC, its Managing Member

      

 

      

 

  By:

         

Name:

     

Title:

 

JP MORGAN CHASE BANK, N.A.,

as directed trustee of the SBC Master Pension Trust

By:

     

Name:

 

Title:

Signature Page to

Amended and Restated Contribution Agreement